Per Curiam.
Notwithstanding an apparent record of conviction of the crime of embezzlement in this case, our examination of the proceedings on the trial makes it clear that the plaintiff in error was not tried for that crime, and the prosecutor so concedes. The record of course imports verity, and technically is controlling until amended by the trial court. But to save tedious procedure we think the practical course is to reverse the judgment shown by the record before us and remand the cause to the trial court, for a further disposition of the matter.
Let the judgment be reversed accordingly.